PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Bellinger et al.
Application No. 17/126,835
Filed: 18 Dec 2020
For: RESIDENCE STRUCTURES AND RELATED METHODS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.102(c)(1), filed April 29, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP §708.02, 
Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP 
§708.02, Section II: Applicant’s Age must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 year of age or older.  No fee is required.

The instant petition includes a statement from an attorney or registered practitioner declaring that he/she is in possession of evidence, and will retain such in the application file record, showing that Robert S. Langer is listed is 65 years of age, or more.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Cheryl Gibson-Baylor at 
(571) 272-3213.  

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

The application is being forwarded to the Technology Center Art Unit 1616 for action on the merits commensurate with this decision.    


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions